DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The response filed on 2/7/2022 has been fully considered. Claims 1, 4, and 14 were amended. Claims 2-3, 15, 17-18 are cancelled.  Claims 1, 4-14, 16, and 19 have been examined on the merits. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 14, 16 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Passman (US 7, 454, 856) in view of Spicijaric (US 5,548,847) and Berger (US 5,842,631). The device of Passman discloses,  
With respect to claim 1, a garment (10) having a badge (18)  that can identify a wearer of the garment, the badge is only accessible from an interior of the garment  (Figure 1b) and is visible from an exterior of the garment (Figure 1), the garment comprising:
a flap portion (28) formed from a portion of the garment that defines a hole (20), said flap portion folded over to form flap edge that defines at least a portion of said hole formed in the garment (Figures 3a, 3b). 
a badge holder having a generally transparent exterior panel (12)  and an interior panel (14)  that forms a pocket operable to receive the badge and only accessible from the interior of the garment (Figure 1b) said interior and exterior panels each having a pocket edge (upper edges) that cooperates to form an opening
a fastener (38) attaching said badge holder to the interior of the garment by coupling said flap portion between a portion of said badge holder and said portion of the garment near said hole (Figure 1b)
wherein said badge holder is attached to the interior of the garment so that said hole in the garment is disposed on said exterior panel of said badge holder and is opposite said pocket (Figure 1c)
The device of Passman substantially discloses the claimed invention including that the outer pocket edge (upper edge of 14), but is lacking the interior pocket edges is at least in part disposed above or to a side of said hole  formed in the garment. The device of Spicijaric discloses teaches
wherein each of said pocket edges (top edge 40) is at least in part disposed above or to a side of said hole  (20) formed in said portion of the garment so as not to be visible from the exterior of the garment (Figure 1);  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the flap that extends above the hole portion as taught by Spicijaric in order to provide improved protection to the item behind held by the pocket  (Column 3, lines 15-25).

The modified device of Passman substantially discloses the claimed invention but is lacking a tab feature. 
The device of Berger, teaches a pocket have an upper edge with a tab feature (2c) extending from the pocket edge and in combination would be on the interior panel of the badge holder, the tab feature having an arcuate shape (2c, Figure 2) in a direction along the pocket edge of the interior panel.
It would have been obvious to utilize the arcuate tab on the upper edge of a pocket as taught by Berger in combination with the pocket of Passman in order to provide the user with an improved means for opening (Column 3, line 30). 

With respect to claim 4, wherein said tab feature is centrally disposed (Berger 2c Figure2) along said pocket edge of said interior panel.

With respect to claim 5, wherein said fastener (Passman 38) is one or more threads for stitching, staples, clips, adhesives and combinations thereof.

With respect to claim 6, wherein said flap edge that at least partially defines said hole in the garment is hemmed and at least partially frames a portion of the badge in said badge holder (Passman, Figures 3a, 3b) 

With respect to claim 7, wherein said hole (Passman 20) in the garment is sized to fit entirely within a periphery of said badge holder (Figure 1).
With respect to claim 8, wherein the interior panel is generally transparent (Passman claim1). 
With respect to claim 9, further comprising a cover (40) that extends over said interior panel of said badge holder and couples to an interior surface of the garment.

With respect to claim 10, wherein an interior surface of said flap portion is folded over (Figure 3b, Passman) into an interior surface of the garment to form said flap edge of said hole in the garment.

With respect to claim 11, wherein a member of the garment is operable to extend around a torso of the wearer  ( Passman, Figure 1, straps at the waist) and a member of the garment is operable to extend around a neck of the wearer (Figure 1, straps at neck).

With respect to claim 12, wherein said pocket of said badge holder only accepts one badge (18, Passman). 
With respect to claim 13, wherein at least one of said pocket edges defines an arcuate shape (Figure 1b, Passman). 


With respect to claim 14,  the device of Passman discloses,
A garment having an interior, an exterior and a badge visible from the exterior of the garment that can identify a wearer of the garment, the garment comprising:
a portion of the garment that defines a hole (20 );
a portion of the garment that is operable to extend around a torso of the wearer (straps at the waist); and a badge holder (12) having a periphery, said badge holder having a pocket (14) that is operable to accept the badge and accessible from the interior of the garment, said badge holder having an exterior panel (20) and an interior panel (12) that form said pocket, said interior and exterior panels each having a pocket edge (upper edge) that cooperates to form an opening of said pocket, 
The device of Passman substantially discloses the claimed invention including an inner pocket having an interior panel with an edge, but is lacking at least of a pocket edge of the interior panel disposed above or to a side of said hole formed in the garment.
The device of Spicijaric discloses teaches wherein each of said pocket edges (top edge 40) is at least in part disposed above or to a side of said hole  (20) formed in said portion of the garment so as not to be visible from the exterior of the garment (Figure 1);  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the flap that extends above the hole portion as taught by Spicijaric in order to provide improved protection to the item behind held by the pocket  (Column 3, lines 15-25).
The modified device of Passman substantially discloses the claimed invention but is lacking a tab feature. 
The device of Berger, teaches a pocket have an upper edge with a tab feature (2c) extending from the pocket edge and in combination would be on the interior panel of the badge holder, the tab feature having an arcuate shape (2c, Figure 2) in a direction along the pocket edge of the interior panel.
It would have been obvious to utilize the arcuate tab on the upper edge of a pocket as taught by Berger in combination with the pocket of Passman in order to provide the user with an improved means for opening (Column 3, line 30). 

With respect to claim 16, wherein said badge holder is fixed to the garment with a fastener (38, Passman) that attaches said badge holder to the interior of the garment so that said hole in the garment is disposed on said exterior panel of said badge holder.
 
With respect to claim 19, further comprising a cover (40, Passman)  that extends over said interior face of said badge holder and couples to the interior of the garment (Figure 2). 


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/           Primary Examiner, Art Unit 3732